EXHIBIT 10.1
 
NVE Logo [nvelogo.jpg]
April 28, 2010




Dilek Samil
5709 Courtland Place
Alexandria, LA  71301




Dear Dilek,


On behalf of the Board of Directors, I am pleased to offer you the position of
Senior Vice President, Finance, Chief Financial Officer and Treasurer for NV
Energy (NVE) and its subsidiaries.  Your work location will be at NVE
headquarters in Las Vegas, Nevada.  You will report directly to me in this
position and it is my expectation that you will assume your duties as soon as
possible but not later than July 1, 2010.  Your job will involve business
travel, especially to the financial markets and our locations in the Western
U.S.


Your starting base salary will be $475,000.  You will also be eligible to
participate in the Company’s annual cash Short Term Incentive Plan (STIP) with
an initial target award equal to 60% of your annual base salary.  Payment of the
Short Term Incentive is at the discretion of the Board of Directors and is based
on corporate, business unit and individual performance.  Actual payout may vary
from 0% to 150% of target.  If STIP is paid to other officers, you are
guaranteed to receive a minimum STIP payment of $285,000 for the 2010 plan year,
payable in February 2011 provided that you are still an employee of NV Energy.


As a special inducement for you to join NVE, we are also offering you the
following incentives.  A cash bonus of $100,000 as a one-time gross payment will
be extended to you in your first paycheck.  This bonus must be repaid if you
terminate employment with the Company within 12 months of your hire date.  In
addition, you will receive 110,000 shares of NV Energy stock in the form of
Restricted Shares which will vest in equal annual installments over a three year
period from the date of grant, provided that you are still employed by the
Company at that time.


Additionally, as an Officer with our company, you’ll be eligible for
compensation opportunities and employee benefits that are unique to your job
level.  These additional opportunities and benefits are summarized below.




Long-Term Incentive Plan
 
The Board of Directors of the Company has established a Long Term Incentive Plan
(LTIP) for this position that has been approved by the shareholders.  The Board
reviews and determines long term incentive grants annually.


For your position, the value of long-term incentives is currently targeted at
140% of your base salary per annum.  Employees who participate in LTIP during
2010 will receive two thirds of their grant in the form of Performance Shares
that will be based upon NV Energy’s Total Shareholder Return (TSR) compared with
the TSR of other similar investor-owned electric utilities.  One third of the
grant is in the form of Performance Based Restricted Shares that will be
measured against three-year aggregate performance of corporate STIP goals.  Your
date of hire will determine the amount of pro-rated shares from the 2010 grant
that you will receive.
 
 
 
 

--------------------------------------------------------------------------------

 
 
As an officer of the Company, you will be expected to achieve and maintain one
and one half times your annual base salary in NVE stock.  You will have five
years to achieve this level; equity awards, including Restricted Stock, under
the Company sponsored LTIP count toward this total.


Change in Control


You will be eligible for the normal Change in Control protection that has been
put in place for Company officers by the Board of Directors. The current plan
term expires on December 31, 2010.


Termination Within the First Two Years


In addition to the benefits described above, in the event that you are
terminated within your first two years of employment for reasons other than (1)
willful misconduct or actions that have a material adverse impact on the
Company, (2) conviction of any crime amounting to a felony, or (3) on your own
volition and without actually being requested to resign by the Board, you will
be eligible to receive one year’s base pay plus target Short Term Incentive,
within thirty days of termination.  This payment shall be conditioned upon the
execution of a standard release of claims connected with or arising out of your
employment with the Company.  In addition, you will be required to maintain
confidentiality of Company information and proprietary data, and agree to a one
year non-compete agreement.  This non-compete agreement specifies that you may
not obtain employment or perform consulting services with other investor owned
electric utilities for a period of one year following your termination from our
Company.  This payment will not be made to the extent that you receive any other
severance, disability or retirement payments from the Company, including a
payment for Change in Control.


Life Insurance
 
The Company will provide you with executive life insurance coverage equivalent
to 3.0 times your annual salary.  This is in addition to a $1,000,000 death
benefit that will be paid out to your survivors per our Business Travel and
Accident policy in the event of a covered death under that policy.


Additional Compensation & Benefits
 
·  
You will be eligible for all regular employee Health and Welfare Benefit plans
and participation in the Company’s qualified cash balance pension and 401(k)
plans.  You will also be eligible to participate in the Company’s Non Qualified
Pension and 401(k) Restoration Plans.

·  
You will be eligible to participate in the executive physical program which is
paid for by the Company.

·  
Your annual paid Time Off program (PTO) will be 35 days, which will be pro-rated
for the remainder of 2010.  You will also receive pay for all remaining Company
holidays during the year.



The benefits described in this letter are subject to the terms and conditions of
formal plan documents.  These formal plan documents will control in the event of
any discrepancy or conflict with this letter or any other communication
material.  The Company reserves the right to amend, in whole or in part, or to
terminate, its compensation and benefits programs, at any time.


Relocation Assistance


You will be provided a comprehensive relocation package through Cartus (formerly
Cendant Mobility).  You will be assigned a specific Cartus Account Manager to
help you through all aspects of your move to Las Vegas.


The NVE Relocation Policy includes the following provisions:


·  
home sale assistance

·  
three home finding trips (up to 5 days each)

·  
temporary living (up to 90 days) or a lump sum up to $5,000

·  
three trips home during the relocation period

·  
miscellaneous expense allowance

·  
new home closing costs

 
 
 
 

--------------------------------------------------------------------------------

 

 
This letter should not be construed as a promise or guarantee of future
employment.  NV Energy is an at-will employer, excluding represented employees
covered under a Collective Bargaining Agreement.  Employment can be terminated,
with or without cause and with or without notice, at any time, at the option of
the Company or yourself.  It is intended that all of the terms and conditions of
employment identified in this offer letter are all-inclusive.


Per Company policy, all hiring offers are contingent upon successful completion
of a drug test and background check.  We will arrange a convenient time and
place to administer your drug test prior to employment.  You will need to
provide proof of U.S. citizenship on your first day of work.  Information on
employee benefit programs and enrollment documents will be mailed to you after
successful completion of your drug test and background check.


The position that is being offered to you is one of trust and confidence.  By
accepting this position you are agreeing that in addition to any other
limitation and regardless of the circumstances or any future limitations on your
employment, that you will not communicate to any other person, firm or other
entity any knowledge relating to documents, transactions or any other
confidential information which you might acquire with respect to the business of
NV Energy or any of its affiliates.


Please sign below to indicate your acceptance of this offer, retain a copy for
your records, and return the signed copy to me as soon as possible.


If you have any questions about the job elements of this offer, feel free to
contact me.  If you have detailed questions about specific aspects of this
offer, please contact Punam Mathur, Vice President, People Resources at
702-402-5630.




Sincerely,






Michael W. Yackira
President and Chief Executive Officer
NV Energy






Accepted:


__________________________________                                                                                     ______________________
Dilek
Samil                                                                                   
Date
